Citation Nr: 1112087	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to cervical strain.  

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from October 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  September 2006 and October 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2008, the Veteran testified at a hearing before the undersigned in Washington, DC.  

The  issues of entitlement to an earlier effective date for service connection for a lumbar spine disability, service connection for a heart condition (claimed as abnormal cardiac catheterization) and service connection for type II diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDING OF FACT

Hypertension is at least as likely as not  attributable to service-connected cervical strain .

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's hypertension is proximately due to, the result of service-connected cervical strain.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

VA has satisfied its duties to notify and assist the Veteran.  The RO provided the requisite VCAA notice in a March 2007 letter.  A VA examination and a VHA medical opinion were obtained.  Given the Board's favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis of Claim 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the veteran's claim was filed prior to the effective date of the revised regulation.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that hypertension is causally related to his service-connected cervical spine disability.  He contends that his cervical spine disability results in physical inactivity, which has caused hypertension. 

The Veteran had active duty service from October 1966 to November 1969.  Service treatment records do not show any findings of hypertension.  The record reflects post-service treatment of hypertension since 2003.    

The Board notes that a November 2005 rating decision granted service connection for cervical strain secondary to a neck injury during active duty for training in 2003.   

Two VA medical opinions addressed the etiology of hypertension.  The Veteran had a VA examination in August 2009.  The examiner indicated that the claims file was reviewed.  The examiner noted a history of hypertension since 2007.  Current treatment for this condition included daily medication.  The examiner opined that essential hypertension is due to the Veteran's age, obesity and genetics, as the Veteran's mother had hypertension.  

The Board obtained a VHA medical opinion in December 2010.  The examiner first addressed whether hypertension is proximately due to, or the result of cervical strain.  The examiner noted that patients with cervical strain are typically not limited in their exercise activity as much as patients with lumbar strain.  Even in lumbar strain patients, who are much more limited in their activities, there is no correlation with this condition and development of hypertension.  

The examiner noted that a literature search was performed trying to show a correlation between cervical strain and development of hypertension, and no such correlation has been documented or proven.  The physician concluded, "Therefore, it is my professional opinion, with reasonable medical certainty, that development of hypertension cannot be linked to presence of cervical strain in this patient."

The physician further opined that hypertension is not aggravated by cervical strain.  He noted that an additional literature search via PubMed was performed using search terms hypertension and cervical strain, and no pertinent articles were retrieved during this search.  It was noted that, according to the Mayo Clinic website, risk factors for hypertension are several including:  age, race, family history, being overweight, not being physically active, using tobacco, high sodium diet, too little vitamin D or potassium in one's diet, drinking too much alcohol, stress and chronic conditions like diabetes and kidney disease.

The examiner concluded, "It is my opinion that the patient is more likely hypertensive due to his age, endomorphic body habitus and family history.  Cervical strain is not a known risk factor for weight gain and furthermore no direct correlation with cervical strain, weight gain and ultimately hypertension has been documented and/ or accepted in the medical community."  

The Veteran submitted an internet medical article regarding statistics about physical inactivity.  The article indicates that physical inactivity increases the risk of hypertension by 30 percent.  Although an attempt to establish a medical nexus to a disease or injury solely on generic information in a medical journal or treatise is too general and inconclusive, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  Here, the report is supported by the VHA medical opinion showing "plausible causality" under the facts of the instant case and is therefore probative.

Several medical records have addressed the limitation of physical activity associated with the Veteran's cervical spine disorder.  A Medical Evaluation Board examination report dated in February 2006 noted an impression of herniated nucleus pulposus secondary to neck pain.  The Veteran reported that doing vigorous physical activity that involved neck motion would raise his pain level.  The examiner noted that the Veteran had a good prognosis but must avoid activities 
" such as wearing a helmet or doing activities that caused him to forcefully move his neck in ways that aggravate pain."  

In a February 2011 brief, the Veteran's representative contended that the Veteran's cervical spine disability led him to forego physical activities and resulted in morbid obesity.  

The Board finds that the evidence is at least in equipoise.  The Veteran has testified, and the medical evidence shows, that the Veteran's physical activities are limited due to his service-connected cervical spine disability.  The VHA medical opinion noted that inactivity is a known risk factor for hypertension, and this was supplemented by a medical treatise article which noted an increased risk of hypertension associated with physical inactivity.  Thus, the evidence of record establishes a causal relationship between the Veteran's cervical spine disability and hypertension.   Given the above, and resolving any doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. 
§ 5107. 



ORDER

Service connection for hypertension is granted.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


